Case 8:21-cr-00041-JVS Document 3 Filed 03/02/21 Page 1 of 5 Page ID #:52
     Case 8:21-cr-00041-JVS Document 3 Filed 03/02/21 Page 2 of 5 Page ID #:53



 1           c.    defendant may flee; or

 2           d.    pose a danger to another or the community.

 3      2.    Pretrial Detention Requested (§ 3142(e)) because no
 4            condition or combination of conditions will reasonably
 5            assure:
 6            a.    the appearance of the defendant as required;
 7            b.    safety of any other person and the community.
 8      3.    Detention Requested Pending Supervised Release/Probation
 9            Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.
10            § 3143(a)):
11            a.    defendant cannot establish by clear and convincing
12                  evidence that he/she will not pose a danger to any
13                  other person or to the community;
14            b.    defendant cannot establish by clear and convincing
15                  evidence that he/she will not flee.
16      4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.
17            § 3142(e)):
18            a.    Title 21 or Maritime Drug Law Enforcement Act (“MDLEA”)
19                  (46 U.S.C. App. 1901 et seq.) offense with 10-year or
20                  greater maximum penalty (presumption of danger to
21                  community and flight risk);
22            b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or
23                  2332b(g)(5)(B) with 10-year or greater maximum penalty
24                  (presumption of danger to community and flight risk);
25            c.    offense involving a minor victim under 18 U.S.C.
26                  §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
27                  2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),
28
                                         2
     Case 8:21-cr-00041-JVS Document 3 Filed 03/02/21 Page 3 of 5 Page ID #:54



 1                  2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                  to community and flight risk);

 3            d.    defendant currently charged with an offense described
 4                  in paragraph 5a - 5e below, AND defendant was
 5                  previously convicted of an offense described in
 6                  paragraph 5a - 5e below (whether Federal or
 7                  State/local), AND that previous offense was committed
 8                  while defendant was on release pending trial, AND the
 9                  current offense was committed within five years of
10                  conviction or release from prison on the above-
11                  described previous conviction (presumption of danger to
12                  community).
13      5.    Government Is Entitled to Detention Hearing Under § 3142(f)
14            If the Case Involves:
15            a.    a crime of violence (as defined in 18 U.S.C.
16                  § 3156(a)(4)) or Federal crime of terrorism (as defined
17                  in 18 U.S.C. § 2332b(g)(5)(B)) for which maximum
18                  sentence is 10 years’ imprisonment or more;
19            b.    an offense for which maximum sentence is life
20                  imprisonment or death;
21            c.    Title 21 or MDLEA offense for which maximum sentence is
22                  10 years’ imprisonment or more;
23            d.    any felony if defendant has two or more convictions for
24                  a crime set forth in a-c above or for an offense under
25                  state or local law that would qualify under a, b, or c
26                  if federal jurisdiction were present, or a combination
27                  or such offenses;
28
                                         3
      Case 8:21-cr-00041-JVS Document 3 Filed 03/02/21 Page 4 of 5 Page ID #:55



 1             e.    any felony not otherwise a crime of violence that

 2                   involves a minor victim or the possession or use of a

 3                   firearm or destructive device (as defined in 18 U.S.C.

 4                   § 921), or any other dangerous weapon, or involves a

 5                   failure to register under 18 U.S.C. § 2250;

 6             f.    serious risk defendant will flee;
 7             g.    serious risk defendant will (obstruct or attempt to
 8                   obstruct justice) or (threaten, injure, or intimidate
 9                   prospective witness or juror, or attempt to do so).
10        6.   Government requests continuance of _____ days for detention
11             hearing under § 3142(f) and based upon the following
12             reason(s):
13

14

15

16

17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                          4
     Case 8:21-cr-00041-JVS Document 3 Filed 03/02/21 Page 5 of 5 Page ID #:56



 1      7.    Good cause for continuance in excess of three days exists in

 2            that:

 3

 4

 5

 6

 7

 8   Dated: March 1, 2021                Respectfully submitted,
 9                                       TRACY L. WILKISON
                                         Acting United States Attorney
10
                                         BRANDON D. FOX
11                                       Assistant United States Attorney
                                         Chief, Criminal Division
12

13
                                         ANDREW M. ROACH
14                                       Assistant United States Attorney
15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
